                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

    VICTORIA GREEN, as Administrator of the
    Estate of Craigory Green,

                          Plaintiff,
                                                           Case No. 20-cv-00463-SPM
    v.

    STEVE MEEKS, MOHAMMED
    SIDDIQUI, GAIL WALLS, JOHN
    SHEPHERD, MICHAEL
    MOLDENHAUER, VIPIN SHAH, ERIN
    MEARS-ATTIG, RASHIDA POLLION,
    MARY ZIMMER, BARBARA WINTER,
    WEXFORD HEALTH SOURCES, INC.,
    and UNKNOWN WEXFORD DOCTOR,

                          Defendants.

                                 MEMORANDUM AND ORDER
MCGLYNN, District Judge:

         This matter is before the Court on a Motion for Judgment on the Pleadings filed by

Defendants Shepherd, Pollion, and Winter. (Doc. 121). Plaintiff Victoria Green, as Administrator

of the Estate of Craigory Green, filed a response to the motion, and Defendants filed a reply brief. 1

(Docs. 129, 131). For the following reasons, the motion is granted.

                                                BACKGROUND

         In the Third Amended Complaint, 2 Plaintiff alleges that during the summer of 2010, while

at Cook County Jail, Craigory Green had his gallbladder removed at John H. Stroger Jr. Hospital

(“Stroger”). (Doc. 90). In the months following surgery, Green’s test showed elevated levels for

certain enzymes. A biopsy of his liver was performed in 2011, and Green was diagnosed with

1
  Defendants state that in her response, Plaintiff misstates important allegations from the Third Amended Complaint
creating exceptional circumstances and necessitating a reply brief. (Doc. 131) (citing SDIL-LR 7.1(c)).
2
  For the purpose of Defendants’ motion, the Court accepts as true the following facts as pled in the Third Amended
Complaint. (Doc. 90). See St. John v. Cach, LLC, 822 F. 3d 388, 389 (7th Cir. 2016).
                                                 Page 1 of 9
possible primary sclerosing cholangitis (“PSC”), a rare disease that causes inflammation and

scarring in the bile ducts within the liver. The disease usually progresses slowly but will eventually

result in death, as the obstructed bile ducts ultimately cause the liver to fail. The only treatment is

a liver transplant, and typically, a patient’s liver is closely monitored through liver function tests

in order to determine when and what priority a patient has on the transplant list. Following the

biopsy, doctors prescribed Ursodiol and recommended that Green’s PSC diagnosis be confirmed

through further tests of his liver function.

        Green was taken into the custody of the Illinois Department of Corrections (“IDOC”) on

September 14, 2012, and transferred to Stateville Northern Reception Center (“NRC”). At NRC,

Green was seen by a nurse, who reviewed his medical records from Stroger and noted that Green

had undergone a liver biopsy in 2011 and that he had elevated liver function test results. The nurse

referred him for an urgent physical examination by a doctor. Green did not see a doctor until

September 27, 2012. That same day he was transferred to Menard Correctional Center (“Menard”).

During his time at Menard, Defendants disregarded Green’s medical records and other serious

signs of his liver problems for several years, failing to provide the evaluations and treatment

necessary to manage the disease. Green was seen by Defendants Dr. John Shepherd on October

26, 2012, Nurse Barbara Winter on March 16, 2015, and Nurse Practitioner Rashida Pollion on

May 24, 2015. 3

        By April 2018, Defendants were aware that Green had PSC and knew that a liver transplant

was the only treatment that would save his life. Despite that knowledge, Defendants refused to

provide him timely treatment, authorizing a liver transplant only when it was far too late. Green

died at Loyola University Medical Center from PSC on October 28, 2018.


3
  As the dispositive motion was filed by Defendants Shepherd, Winter, and Pollion, the Court will only address the
allegations regarding treatment asserted against these three individual defendants.
                                                 Page 2 of 9
                                            ARGUMENTS

       Defendants Dr. Shepherd, Nurse Practitioner Pollion, and Nurse Winter argue that

Plaintiff’s claims against them are barred by the two year statute of limitations and should be

dismissed. (Doc. 121). They contend that where there is a continuing violation, the statute of

limitations begins to accrue when a person loses the ability “to do something about [the plaintiff’s]

condition.” (Id. at p. 6) (quoting Heard v. Elyea, 525 F. App’x 510, 511 (7th Cir. 2013)). Therefore,

Plaintiff’s claims against them accrued on the day after they retired from their employment with

Wexford Health Sources, Inc. (“Wexford”). As stated in their answers to the amended complaint,

       Dr. Shepherd retired from Wexford on March 10, 2013—therefore, Plaintiff’s
       claim against him accrued on March 11, 2013. Ms. Winter retired from Wexford
       on July 1, 2016—therefore, Plaintiff’s claim against her accrued on July 2, 2016.
       Ms. Pollion retired from Wexford on May 1, 2015—therefore, Plaintiff’s claim
       against her accrued on May 2, 2015.

(Id. at p. 6). Because the two year statute of limitations for claims against the Defendants expired

before Plaintiff filed suit on October 28, 2019, her claims against them are barred.

       In response, Plaintiff argues that Defendants cannot meet the heavy burden required to

show that her claims are time barred on the face of the pleadings. (Doc. 129). First, she asserts that

under the discovery rule the claims did not accrue until Craigory Green first learned that

Defendants were deliberately indifferent to his serious medical needs and became aware of the

causal connection between their inadequate medical treatment and his injury. Plaintiff argues that

this occurred in 2018, when the need for a liver transplant put Green on notice that his

constitutional rights were being violated, causing him grave injury, through a long pattern of

deficient medical care, including the inadequate care provided by Defendants Shepherd, Pollion,

and Winter in 2012 and 2015. She puts forth that at no time before 2018 was Green reasonably

able to know that Defendants’ medical care had been deficient and caused serious medical

consequences, including his hospitalization, his massive organ failure, and ultimately his death.
                                           Page 3 of 9
       Second, Plaintiff argues that her claims are timely because they allege continuing violations

of Green’s constitutional rights that persisted until he died in 2018. The fact that Defendants left

their positions at Menard before Green’s death does not undermine this conclusion and, at most,

raises factual question about the Defendants’ ability to affect the course of Green’s care that cannot

be resolved on the pleadings alone.

       Finally, Plaintiff argues she is entitled to equitable tolling. Despite exercising due

diligence, Green was deprived of the opportunity to bring his claims against Defendants Shepherd,

Pollion, and Winter until well after he encountered them. Defendants withheld critical information

regarding the severity of his illness and the deficiency of the care they had provided. Because a

ruling on the motion requires facts outside the pleadings, Plaintiff states it is too early in the

litigation to dismiss claims as untimely.

                                             ANALYSIS

       Federal Rule of Civil Procedure 12(c) permits a motion for judgment on the pleadings

“after the pleadings are closed – but early enough not to delay trial....” FED. R. CIV. P. 12(c). A

motion for judgment on the pleadings under Rule 12(c) is governed by the same standards as

motion to dismiss for failure to state a claim filed pursuant to Rule 12(b)(6). Adams v. City of

Indianapolis, 742 F.3d 720, 727–28 (7th Cir. 2014). That is, the facts are viewed in the light most

favorable to the nonmoving party, and the motion will be granted “only if it appears beyond doubt

that the plaintiff cannot prove any facts that would support his claim for relief.” Buchanan–Moore

v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (quoting N. Ind. Gun and Outdoor Shows,

Inc. v. City of South Bend, 163 F. 3d 449, 452 (7th Cir. 1998)). The moving party must demonstrate

that there are no material issues of fact to be resolved. Moss v. Martin, 473 F.3d 694, 698 (7th Cir.

2007). In ruling on a Rule 12(c) motion, however, the Court not only considers the complaint, but

also other pleadings such as “the answer, and any written instruments attached as exhibits.” Hous.
                                            Page 4 of 9
Auth. Risk Retention Group, Inc. v. Chi. Hous. Auth., 378 F.3d 596, 600 (7th Cir. 2004) (citations

omitted).

       Claims brought pursuant to Section 1983 borrow the statute of limitations from the state in

which the alleged violation occurred. See Wilson v. Garcia, 471 U.S. 261, 276 (1985); Ashafa v.

City of Chi., 146 F.3d 459, 461 (7th Cir. 1998). Illinois has a two year statute of limitations for

personal injury claims. See 735 ILCS 5/13-202. Thus, the applicable statute of limitations for

Section 1983 claims arising in Illinois is two years. See Woods v. Ill. Dep’t of Children and Family

Servs., 710 F.3d 762, 766 (7th Cir. 2013).

       While state law determines the length of the statute of limitations, federal law determines

when the cause of action accrues. See Gekas v. Vasiliades, 814 F.3d 890, 894 (7th Cir. 2016). The

Seventh Circuit has held that a Section 1983 deliberate indifference medical injury claim accrues

when the plaintiff knows of his physical injury and its cause. See Devbrow v. Kalu, 705 F.3d 765,

768 (7th Cir. 2013). Where the claim alleges a continuing violation regarding a refusal to treat a

condition, the statute of limitations begins to accrue when treatment is provided or the inmate is

released. See Heard v. Sheahan, 253 F.3d 316, 318-319 (7th Cir. 2001). However, this only holds

to the extent that the defendants have “the power to do something about [the inmate’s] condition.”

Id. at 318. The Seventh Circuit has instructed that “if a defendant leaves the institution altogether,

his involvement in the alleged wrong is over. The date of the defendant’s departure thus marks the

last possible time when the claim might have accrued.” Wilson v. Wexford Health Sources, Inc.,

932 F. 3d 513, 518 (7th Cir. 2019) (ruling that a constitutional claim for the ongoing denial of

medical care of a hernia accrued against the defendant doctor when the doctor resigned from the

facility) (citing Heard v. Elyea, 525 F. App’x 510 (7th Cir. 2013)).

       Here, the “injuries about which [Green] is complaining in this case are the consequence of

a numerous and continuous series of events.” Heard v. Sheahan, 253 F. 3d at 319. Green alleges
                                             Page 5 of 9
he received inadequate care for his PSC since his arrival into IDOC custody in 2012 until his death

in 2018. (See Doc. 90, p. 11). Thus, regardless of when Green discovered his injury, the statute of

limitations accrued upon his death when his constitutional rights were last violated. See Devbrow,

705 F. 3d at 769-70 (discussing the “continuing violation” doctrine); McMurtry v. Wexford Health

Sources, Inc., No. 18-cv-02176, 2021 WL 1165102, at *7 (N.D. Ill. Mar. 25, 2021) (“[t]he lack of

care after discovery of the injury constituted a continuing violation that delayed the start of the

statute of limitations”).

        Although Plaintiff alleges a continuous violation, because Shepherd, Pollion, and Winter

all left Wexford employment prior to Green’s untimely death, their departure date “marks the last

possible time when the claim might have accrued” as to them. Wilson v. Wexford, 932 F. 3d at 517.

Defendants’ answers to the Third Amended Complaint provide that Dr. Shepherd retired on March

10, 2013 (Doc. 103, p. 5), Pollion retired on May 1, 2015 (Doc. 104, p. 6), and Winter retired on

July 1, 2016 (Doc. 106, p. 7). Therefore, the two year statute of limitations expired as to these

Defendants prior to Plaintiff filing the initial Complaint on October 28, 2019.

        The Court finds that Plaintiff’s argument that a question of fact still exists regarding

Defendants’ ability to influence Green’s medical treatment after their termination from

employment at Menard is without merit. As the Seventh Circuit has stated, Section 1983

“[l]iability is defendant-specific.” “An individual cannot be held liable in a § 1983 action unless

he caused or participated in an alleged constitutional deprivation…A causal connection, or an

affirmative link, between the misconduct complained of and the official sued is necessary.”

Colbert v. City of Chic., 851 F.3d 649, 657 (7th Cir. 2017) (quoting Wolf-Lillie v. Sonquist, 699

F.2d 864, 869 (7th Cir. 1983)). Defendants “cannot be held liable for actions others took or failed

to take when [they were] no longer employed [by Wexford].” Beatty v. Person, No. 17-cv-02149-

TWP-TAB, 2019 WL 1282041, at *9 (S.D. Ind. Mar. 20, 2019) (citing Heard v. Sheahan and
                                          Page 6 of 9
Heard v. Elyea). While the Court is required to make reasonable inferences in Plaintiff’s favor

from the facts alleged, based on the pleadings, it is unreasonable to infer that Defendants Shepherd,

Pollion, and Winter retained any ability “to do something about [Green’s] condition” once they

left Wexford employment. Heard v. Elyea, 525 F. App’x at 511–12 (quoting Heard v. Sheahan,

253 F.3d at 318).

       The Court must also address Plaintiff’s argument that the statute of limitations as to

Defendants Shepherd, Pollion, and Winter should be equitably tolled. In the Third Amended

Complaint, it is alleged that in September 2018, Green told a hospital social worker that he was

upset because Defendants had not informed him of the dire nature of his health. (Doc. 90, p. 18).

Plaintiff argues that this fact alone indicates that critical information about the seriousness of

Green’s condition was withheld from him while he was depending on the medical expertise of

Menard staff to provide treatment. She states that further discovery into the facts is required to

determine if Green exercised due diligence or whether he was unable to obtain key information

like the identity of the Defendants once he knew that he had suffered a constitutional injury.

       The doctrine of equitable tolling “permits a plaintiff to sue after the statute of limitations

has expired if through no fault or lack of diligence on his part he was unable to sue before, even

though the defendant took no active steps to prevent him from suing.” Savory v. Lyons, 469 F. 3d

667, 673 (7th Cir. 2006) (citing Donald v. Cook Cty. Sheriff’s Dep’t, 95 F. 3d 548, 561 (7th Cir.

1996)). When invoking the doctrine of equitable tolling, the plaintiff bears the burden of

establishing two elements“(1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way.” Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005).

Equitable tolling is reserved for “[e]xtraordinary circumstances far beyond the litigant’s control

[that] ... prevented timely filing,” and thus is rarely appropriate. United States v. Marcello, 212

F.3d 1005, 1010 (7th Cir. 2000). See also Modrowski v. Mote, 322 F. 3d 965, 967 (7th Cir. 2003).
                                           Page 7 of 9
       As Plaintiff asserts, she “is not required to negate an affirmative defense, such as the statute

of limitations, in [the] complaint.” Clark v. City of Braidwood, 318 F. 3d 764, 767 (7th Cir. 2003).

However, dismissal is warranted when the allegations in the pleadings “show a claim to be time-

barred and provide no inkling that there may be a basis to toll the limitations period.” I.B. of T.

Union Local No. 710 Pension Fund v. Flynn, No. 17-cv-05532, 2019 WL 1281991, at *4 (N.D.

Ill. Mar. 20, 2019) (citing Logan v. Wilkins, 644 F. 3d 577, 582-83 (7th Cir. 2011)). Here, the

amended complaint does not specify or imply that Green acted reasonably, and diligently pursued

his claims against Defendants Shepherd, Pollion, and Winter. There is also nothing in the amended

complaint indicating exceptional circumstances or that Green was for some reason “unable to

obtain vital information bearing on the existence of his claim.” Mitchell v. Donchin, 286 F. 3d 447,

451 (7th Cir. 2002) (quoting Shropshear v. Corp. Counsel of City of Chi., 275 F. 3d 593, 595 (7th

Cir. 2001)). In the response, Plaintiff also does not address Green’s efforts to obtain the identities

of Defendants or evidence, neither does she present any extraordinary circumstances that

prevented Green from filing suit earlier. Rather, she argues that because the seriousness of his

condition was withheld from him by Defendants, an equitable tolling argument is not foreclosed

and requires further discovery. Even if further discovery proves Defendants did not inform Green

of the “dire nature of his health,” this fact does not establish an equitable tolling defense to the

statute of limitations claim. See Gieringer v. Silverman, 731 F. 2d 1272, 1278 (7th Cir. 1984)

(noting that “plaintiffs fundamentally misconstrue” the doctrine of equitable tolling by asserting

that discovery was needed to demonstrate some fraudulent action by the defendant); Cada v.

Baxter Healthcare Corp., 920 F. 2d 446, 452 (7th Cir. 1990) (equitable tolling “does not require

any conduct by the defendant.”). Because a “bare allegation [of equitable tolling], without more,

will not save the claim,” Plaintiff’s argument of equitable tolling fails. Logan, 644 F. 3d at 582.

Accordingly, the claims against Defendants Shepherd, Pollion, and Winter are time barred by the
                                           Page 8 of 9
statute of limitations.

                                          DISPOSITION

        For the reasons stated above, the Court GRANTS the Motion for Judgment on the

Pleadings (Doc. 121). The Court DISMISSES with prejudice all claims against Defendants

Shepherd, Pollion, and Winter. The Clerk of Court is DIRECTED terminate them as defendants

and to enter judgment accordingly at the close of the case.

        IT IS SO ORDERED.

        DATED: June 29, 2021

                                                      s/Stephen P. McGlynn
                                                     STEPHEN P. MCGLYNN
                                                     United States District Judge




                                          Page 9 of 9
